DETAILED ACTION
The instant application having Application No. 16/822642 filed on 03/18/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 4, 6, 9 and 18 are objected to because of the following informality: 
In this case, claims 4, 6, 9 and 18 recite limitation for performing certain step(s) only if/when a specific condition is satisfied (Conditional Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “when” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 16-20 of U.S. Patent No. 10,602,551 B2. The limitations recited in claims 1-4, 10-18 and 20 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1, 2, 4-9, 16-20 of U.S. Patent No. 10,602,551 B2. 

Instant Application
US Patent 10,602,551 B2
Claim 1

A method of operating a wireless terminal, the method comprising: 

controlling, based on a rate of motion of the wireless terminal, the rate at which test packets are communicated, via a first wireless connection, to a test server using a communication connection with the test server identified by a first connection identifier, said communicating test packets including using a connection ID based protocol to communicate said test packets to said test server; 











controlling communication of additional test packets, via a second wireless connection, to the test server, communication of additional test packets to the test server including using said connection ID based protocol and said 

receiving test packet communication scores from said test server; and 



selecting, based on the received test packet communications score one or more of the first and second wireless connections to use for communicating packets corresponding to a communications session.

Claim 1

A method of operating a wireless terminal, the method comprising:

communicating test packets, via the first wireless connection, to the test server using a communication connection with the test server identified by a first connection identifier, said communicating test packets including using a connection ID based protocol to communicate to said test server; (Claim 4:….said step of controlling the transmission of test packets over at least one of the first and second wireless connections including: transmitting test packets over the first wireless connection, the second wireless connection, or both the first wireless connection and the second wireless connection at a first test packet transmission rate responsive to determining that the wireless terminal is moving at a first rate of motion….)

Claim 1

communicating additional test packets, via the second wireless connection, to the test server, said communicating of additional test packets to the test server including using said connection ID based protocol and said first 

receiving first test packet communication scores from said test server in response to test packets communicated via the first wireless connection

controlling transmission of test packets over at least one of the first and second wireless connections based on test scores received from the test server in response to test packets communicated via the first wireless connection

Claim 4
Claim 3, 4
Claim 2, 4
Claim 10
Claim 5
Claim 11
Claim 6
Claim 12
Claim 7
Claims 13, 14
Claims 8, 9
Claims 15-18
Claims 16-19
Claim 20
Claims 20, 19


Allowable Subject Matters
Claims 1-20 would be allowed if the pending claim objections/rejections are overcome. The following is an examiner’s statement of reasons for allowance:

Claims 1, 15, 20 would be allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the combined limitations “controlling, based on a rate of motion of the wireless terminal, the rate at which test packets are communicated, via a first wireless connection, to a test server using a communication connection with the test server identified by a first connection identifier, said communicating test packets including using a connection ID based 

It is noted that the closest prior art, Lockhart (US 10,091,281 B1) discloses “(col. 15 - lines 31-50), the server selector 138 selects a data center from the plurality of data centers based at least in part on the score associated with each of the data centers. The sever selector 138 may select the data center corresponding to the "best" score (for example, a highest score or a lowest score depending on the type of score generated) or that has a score that satisfies a threshold. In some cases, the block 310 may include using a tie-breaking process if two or more data centers have the same score or the difference in scores between two or more data centers is less than a threshold difference. The tie-breaking process may include using additional scores or communication statistics to select the data center. For example, if the average round trip time of a test packet between user computing systems for a set of users and two different data centers are the same or less than a threshold difference, the variance in the round-trip time may be used as a tie-breaking factor. As another example of tie-breaking factor, the average number of hops between the user computing systems and the data centers may be used to select one of the data centers”. 

However, Lockhart fails to disclose the combined limitations recited in claims 1, 15 and 20. Thus, Lockhart does not disclose or render obvious the above underlined limitations as claimed. Claims 2-4, 10-14 and 16-18 would also be allowed since they depend on claims 1 and 15 respectively.

Claims 5-9, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the pending claim objections are overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents /Patent Publications:
Nanda et al. (US 8,275,377 B2)
Tsaba et al. (US 2008/0079572 A1)
JAMES et al. (US 2018/0331947 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463